         Case 1:20-cv-00296-JPO Document 13 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL DANILOVICH,
                              Movant,
                                                                20-CV-296 (JPO)
                    -v-
                                                               12-CR-171-2 (JPO)
 UNITED STATES OF AMERICA,
                     Respondent.                                     ORDER



J. PAUL OETKEN, District Judge:

       On March 31, 2020, Movant filed a letter requesting an extension of time to submit a

signed attorney-client privilege waiver due to a COVID-19 lockdown in his facility. (Dkt. No.

12.)

       The request is hereby GRANTED. Movant shall either sign the Government’s waiver or

propose a new waiver on or before July 7, 2020.

       SO ORDERED.

Dated: April 21, 2020
       New York, New York
                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS
